Citation Nr: 0526943	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  02-08 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from August 1977 to August 
1981 and from March 1982 to September 1983.

The Board of Veterans' Appeals (Board) notes the veteran's 
service records indicate that the veteran's September 1983 
discharge was under conditions other than honorable.  
However, an administrative decision dated in April 1984 
determined that his September 1983 discharge was to be 
considered as under conditions other than dishonorable for 
Department of Veterans Affairs (VA) purposes.

This matter arises before the Board on appeal from a March 
2000 rating decision of the Los Angeles, California, VA 
Regional Office (RO), which denied the above claim.  It was 
previously before the Board in April 2004, wherein it was 
remanded for additional development.  It is now returned to 
the Board for appellate review.


FINDING OF FACT

The veteran's low back disorder did not have its onset during 
active service, or within one year following discharge from 
service, nor is it related to any in-service disease or 
injury.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low 
back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005);  38 C.F.R. § §§ 3.303, 3.304, 
3.307, 3.309 (2004).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of 
evidence.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2004).  In this case, VA's 
duties have been fulfilled to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in February 2001 and August 2004, 
as well as by the discussions in the March 2002 statement of 
the case (SOC), April 2004 Board decision, and March 2005 
supplemental statement of the case (SSOC).  The veteran was 
told of what was required to substantiate his claim and of 
his and VA's respective duties.  He was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO.  The veteran's claim for service 
connection was initially adjudicated by the RO in March 2000.  
Although he was not provided VCAA notice prior to the initial 
March 2000 RO adjudication of his claim, any defect in this 
regard is harmless error, as all evidence submitted by the 
veteran was considered by VA in the SOC dated in May 2002 and 
the SSOCs dated in October 2003 and March 2005.  There is no 
indication that the outcome of the case has been affected.  
The claim has been on appeal for several years, and in that 
time VA has provided the veteran a meaningful opportunity to 
participate effectively in the processing of his claim.  See 
Mayfield v. Nicholson, 19 Vet App 103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's available service medical record and post-
service medical treatment records have been obtained, as 
discussed below.  The RO requested the veteran's complete VA 
treatment records dated since 1983.  See VA Form 10-7131, 
dated February 12, 2001.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The veteran's entire claims folder was reviewed by a 
VA orthopedist in November 2004 and an opinion was provided 
as to the date of onset and etiology of the veteran's back 
disorder.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain chronic diseases, including 
arthritis, which become manifest to a compensable degree 
within the year after service, will be rebuttably presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Service medical records dated from July 1982 to June 1983 
reflect that the veteran reported low back pain in July 1982 
and March, April, and June 1983.  Relevant assessments of low 
back strain and low back muscle spasm were noted.  A March 
1983 clinical notation reflects that the veteran was assigned 
to light duty for fourteen days.  A June 1983 clinical 
notation reflects he had requested continuation of light duty 
with no physical fitness training, which was granted for two 
weeks.

A private chiropractic report dated in June 1991 reveals 
relevant reports of moderate low back pain and weakness, and 
intermittent upper back pain on both sides.  It was noted 
that the veteran was initially examined for injuries suffered 
in a work-related injury in November 1990.  The chiropractor 
added that he denied any prior accidents, traumas, or 
injuries, and he reported generally good health prior to 
receiving the present injuries.  Relevant diagnoses of 
cervical myofascitis, cervicocranial syndrome, thoracic 
sprain and strain injury, and lumbalgia were noted.  In the 
September 1991 discharge summary, the chiropractor opined 
that the veteran had lost approximately one-fourth of his 
pre-injury capacity for lifting and was precluded from work 
requiring him to engage in heavy lifting or repetitive 
bending.  The chiropractor further opined that his disability 
was attributable entirely to the injury of November 1990.

A VA radiological report of the lumbosacral spine dated in 
October 1993 reflects an impression of post-traumatic change 
at T12 with small anterior osteophytes at multiple levels 
consistent with degenerative change, as well as disc disease 
at levels T12-L1, L3-4 and L4-5.  Minimal alignment deformity 
likely secondary to the above processes was also noted.

A report of magnetic resonance imaging (MRI) of the lumbar 
spine dated in December 1995 shows an impression of central 
to right paracentral disc extrusion at L4-5; desiccated discs 
at L4-5 and L5-S1, and bony spurring at the L5-S1 level.

The December 1995 radiology report of the lumbosacral spine 
reveals a relevant impression of narrowing at the fifth 
lumbar interspace; anterior wedging at T12 and also to a 
slight degree at L1, and an appearance suggestive of a 
degenerative disc at the fifth lumbar interspace.

VA outpatient treatment records dated from October 1995 to 
April 1996 show reports of recurrent low back pain since 
1982, by history.  The veteran also reported pain radiating 
down both legs and into the toes.  An assessment of severe 
exacerbation of chronic low pain secondary to a herniated 
disc was noted.  It was noted that he had described his back 
pain as intermittent.

In an April 1997 statement, the veteran's wife stated that 
his chronic low back pain started in 1982 when he had injured 
his back "on the job while working at micas tutin" and that 
it had become progressively worse throughout the years.  She 
also stated that he would not tell prospective employers of 
his back problem for fear that they would not hire him.  She 
stated she had assisted him with heating pads, massage 
exercises, ultrasounds, pain medication, and visits to a 
chiropractor.

At a hearing before the Board in February 1999, the veteran 
testified that after he was discharged from service, his 
wife, a licensed vocational nurse, gave him massages and 
administered hot pads to his back.  He indicated that he 
would sleep with a board between his mattress and box 
springs, and that he would occasionally wear a brace.  He 
added that he had been working in a warehouse after 
separation from service and had sustained an injury on the 
job, in which he pulled the muscles in his back.  He noted 
that his back pain had continued since his military service, 
and the pain was both constant and intermittent at certain 
times. He also noted that the pain radiated down his leg.

VA medical records dated from 1995 to 2002, show, in 
pertinent part, intermittent treatment for a low back 
disorder and the history of back problems as reported by the 
veteran since active service.  In August 1998, the veteran 
gave a history of low back pain since 1983.  The examiner's 
provisional diagnosis was low back pain status post injury.  
In September 2000, a VA physician indicated that the veteran 
had mechanical low back pain due to degenerative joint 
disease of the lumbar spine, a service-connected disability.  
A VA medical record dated in October 2000 shows that the 
physician noted that the veteran had been troubled by chronic 
low back pain since an injury in military service in 1982.

A lay statement from E.G. dated in October 2000 indicates he 
was stationed at MCAS Tustin MABS-16, MAG-16 when the veteran 
was injured.  He indicated that he recalled the veteran being 
treated for months for his injury. 

A letter from B. Heller, D.C., dated in March 2001, provides 
a diagnosis of lumbar radiculitis.  Dr. Heller noted the 
veteran's complaints of back problems since active service.  

A VA medical record dated in November 2004 shows that a 
medical opinion was provided pursuant to a review of the 
veteran's claims folder.  The examiner referred to various 
medical evidence which was of record which he deemed to be 
significant.  The diagnosis was degenerative disc disease of 
L4-L5 and L5-S1.  He indicated that the records provided 
clearly stated that the veteran had the onset of back pain in 
1983 when he was stationed at the United States Marine Corps 
Air Station in Tustin, California.  The original diagnosis in 
the record was lumbosacral strain.  There was no clear 
evidence of a specific injury, and the records themselves 
were difficult to read secondary to the handwriting and the 
poor reproduction, but it did document three entries.  There 
was no record of X-rays of the lumbar spine at that time.  
Following discharge, he was apparently without problems until 
a work injury in 1990, some seven years later.  In one of the 
records, there was documentation that he had no 
symptomatology prior to the work injury of November 1990.  
Subsequent MRI reports demonstrated some multiple levels 
consistent with degenerative disc disease at T12-L1, L3-L4, 
and L4-L5.  The examiner concluded that based on the records, 
it was appreciated that the veteran did experience episodes 
of low back strain in 1983 which provided him with a period 
of back discomfort, but that this was followed by an extended 
period of freedom from back problems until an industrial 
injury some seven years later. Based on that, the examiner 
opined that the veteran's current problems were less likely 
than not the result of the incidents or injury that occurred 
in service.

In an addendum to the November 2004 report, the examiner 
reiterated that as noted in the original report, the 
veteran's current low back disorder was less than likely the 
result of the incidents or injury that occurred in service.  
He was in active service from August 1977 to August 1981 and 
from March 1982 to September 1983 as noted in his DD Forms 
214.  He had the onset of back pain in 1982 as noted in 
service medical record dated in July 1982.  Examination at 
that time revealed a back  examination within normal limits.  
After a year, another report of lower back pain was noted and 
was diagnosed with low back strain as documented in service 
medical records dated in March, April, May, and June 1983.  
Following discharge from service in September 1983, there was 
no documentation regarding reported persistent low back pain.  
A medical evaluation report dated in June 1991 noted a 
statement from the veteran that he had enjoyed generally good 
health prior to receiving the work related injury in November 
1990.  A lumbar spine X-ray conducted in May 1991 showed 
probable bilateral facet imbrication L5-S1 and early 
intervertebral osteochondrosis L5-S1.  He was diagnosed at 
that time with lumbar myofascitis.




Subsequent medical records dated in October and December 
1993, December  1995, January and February 1996, and August 
1998 noted follow up regarding a report of low back pain.  In 
most of these records, the veteran reported that his back 
pain had its onset in 1982 while in-service.  However, as 
stated, there was no actual examination report from 1983 to 
1990 documenting that the back complaints noted in service 
persisted.  There was no actual documentation that he had 
symptomatology prior to the work injury of November 1990.  
Therefore, based on the available medical records reviewed, 
the examiner opined that the veteran's current low back 
disorder of degenerative disc disease, L4-L5 and L5-Sl, was 
less than likely related to an inservice disease or injury 
and more likely related to the post-service injury in 1990.

Upon review of the foregoing evidence of record, the Board 
finds that the preponderance of the evidence of record does 
not support a finding that he veteran's current low back 
disorder had its onset during active service, or within one 
year following discharge from service, nor was related to any 
in-service disease or injury.  Although there were inservice 
incidents of back pain, the probative medical evidence of 
record suggests that this had resolved prior to the veteran's 
separation from service.  The Board finds that the opinion of 
the VA examiner in November 2004 and in the associated 
addendum, which conclude that the veteran's current low back 
disorder was less than likely related to an inservice disease 
or injury and more likely related to the post-service injury 
in 1990, is probative as it was definitive, based upon a 
complete review of the veteran's entire claims folder, and 
supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).   

The Board has considered the August 1998 provisional 
diagnosis of low back pain status post injury; the September 
2000 diagnosis of mechanical low back pain due to 
degenerative joint disease of the lumbar spine, a service-
connected disability; and the October 2000 VA medical record 
wherein the physician stated that the veteran's back disorder 
dated back to his period of service.  However, there is no 
indication that these examiners reviewed the veteran's claims 
folder and they offered no explanation as to how their 
conclusions had been reached.  Their statements appear to be 
no more than recordation of history as provided by the 
veteran.  Accordingly, these examiner's statements are not 
found to be persuasive.

As for the records of Dr. Heller and the VA medical records 
dated from 1995 to 2002, they fail to provide a medical nexus 
of a current back disorder to the veteran's period of active 
service.  Similarly, there is no evidence of a back disorder 
within the one year following the veteran's discharge from 
service.  The earliest medical evidence of record that tends 
to show findings of a back disorder following separation from 
service is associated with the 1990 injury, which is not 
until approximately seven years following separation from 
service.

The Board has also considered the various statements of the 
veteran and his spouse submitted to the RO and presented as 
testimony.  However, there is no evidence that the veteran 
possess the requisite medical training or expertise necessary 
to render him competent to offer evidence on matters such as 
medical diagnosis or medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  It is recognized 
that the veteran's spouse is a nurse practitioner, however, a 
personal interest in this matter is apparent, and she has not 
provided a definitive nexus opinion.  In determining whether 
evidence submitted is credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of a claimant.  
Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond 
v. West, 12 Vet. App. 341, 345 (1999) (Observing that in a 
case where the claimant was also a physician, and therefore a 
medical expert, the Board could consider the appellant's own 
personal interest; citing Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a back disorder.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  The evidence in this case is not so evenly 
balanced so as to allow 



application of the benefit of the doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002 & 
Supp. 2005).


ORDER

Entitlement to service connection for a back disorder is 
denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


